FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle October 28, 2010 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Stephanie A. Heist (302) 571-5259 sheist@wsfsbank.com WSFS REPORTS 3rd QUARTER NET INCOME OF $8.2 MILLION AND $0.94 DILUTED EARNINGS PER SHARE LOAN AND DEPOSIT BALANCES INCREASE CREDIT QUALITY SHOWS CONTINUED STABILIZATION; RESERVES AND CAPITAL STRENGTHEN WILMINGTON, Del., WSFS Financial Corporation (NASDAQ: WSFS), the parent company of WSFS Bank, reported net income of $8.2 million or $0.94 per diluted common share for the third quarter of 2010.These results compare to net income of $3.3 million or $0.36 per diluted common share for the second quarter of 2010 and breakeven net income and a loss per common share of $0.10 (after payment of preferred stock dividends) for the third quarter of 2009. For the first nine months of 2010, WSFS reported net income of $12.0 million or $1.33 per diluted common share, a significant improvement compared to net income of $625,000, or a loss per common share of $0.20 (after payment of preferred stock dividends) for the first nine months of 2009. Highlights: · WSFS recorded its highest quarterly earnings (both reported and core) in over two years. · Commercial loans grew nearly 2% (7% annualized) from the second quarter 2010.Overall, net loans also increased at a 2% annualized growth rate despite the continued intentional decreases in the Bank’s residential mortgage and construction loan portfolios. 1 · Customer deposit growth was again strong, increasing $86.0 million or 4% (15% annualized) from June 30, 2010 and $257.7 million or 12% from September 30, 2009 levels. · Asset quality metrics showed continued stabilization and the ratio of the allowance for loan losses to total gross loans improved 7 basis points to 2.55% as the provision for loan losses exceeded net-charge offs by $2.2 million. · Capital ratios increased from already healthy levels.Solid earnings added to proceeds received from the Company’s successful $50 million stock offering in early August which sold at a rare premium to closing price.The tangible common equity ratio increased 1.44% to 8.04%, tangible book value per common share increased $0.80 to $35.82, and Bank capital ratios were further strengthened above “well capitalized” regulatory levels. Notable items: · WSFS recorded $10.0 million of provision for loan losses, down from $10.6 million in the second quarter of 2010 and $15.5 million in the third quarter of 2009. This was the fourth consecutive quarterly decline in the provision, while the provision for all quarters was still in excess of net charge-offs.Overall, credit-related costs (provision for loan losses, loan workout and OREO expense, and the letter of credit contingency) decreased to $10.9 million from $13.2 million in the second quarter of 2010 and $16.9 million in the year-ago period. · As previously disclosed and expected, WSFS recorded the full recovery of $4.5 million pre-tax ($0.38 per share) related to a first quarter 2010 armored car company loss. · WSFS recorded $1.8 million pre-tax in securities gains ($0.14 per share), primarily related to the prudent and proactive management of the Company’s mortgage-backed securities (MBS) portfolio discussed later in this release. 2 · The Company recorded a $290,000 pre-tax, one-time gain ($0.02 per share) on the sale of, and marketing partnership for, its merchant processing business.Aside from the gain taken this quarter, the impact of this partnership is expected to be neutral to the Company’s net income this year and additive to future years’ earnings. · The Company’s planned acquisition of Christiana Bank & Trust Company (CB&T) remains on schedule for a fourth quarter 2010 close, subject to regulatory approvals.As expected, the Company recorded $127,000 ($0.01 per share)of transaction fees in the third quarter of 2010 related to this agreement. CEO outlook and commentary: Mark A. Turner, President and CEO said, “We are pleased with the progress shown recently on many fronts, including above-peer loan and deposit growth, credit quality stabilization, reserve and capital builds, and of course, our best quarter of earnings in more than two years.We attribute much of this success to the hard work of our talented Associates over many months, as WSFS was again recognized as the #1 “Top Workplace” in Delaware in 2010. The progress we have made in executing on our strategy of ‘Engaged Associates delivering Stellar Service to create Customer Advocatessm’ is also evidenced by recent FDIC data, which shows our year-over-year customer deposit growth far exceeded current growth trends of our competitors.We are looking forward to expanding our business model and workforce with the planned acquisition of CB&T, expected in the fourth quarter of this year.” Mr. Turner continued, “Of course, we are not satisfied with where we are.There is still much work to do to get back to our pre-recession income and asset quality metrics; and the economic outlook remains relatively weak and uncertain.However, there is significant opportunity in our core and contiguous markets, and we are pursuing that opportunity, including our planned CB&T acquisition, de novo branch activity and the hiring of many seasoned professionals recently in the Delaware and southeast Pennsylvania markets.” 3 Third Quarter 2010 Discussion of Financial Results Net interest margin remains strong The net interest margin for the third quarter of 2010 decreased 5basis points to 3.61% from the 3.66% reported in the second quarter of 2010.Net interest income for the third quarter of 2010 was $30.2 million, a slight decrease from the $30.7 million reported during the second quarter of 2010.However, net interest income increased $3.9 million, or 15%, and the net interest margin increased a strong 26 basis points over the third quarter of 2009. The small linked-quarter decrease in net interest margin and net interest income is attributable mostly to a decline in the securities portfolio and its average yield as a result of sales and re-investment in the portfolio, as well as interest income reversals from loans placed on nonaccrual status during the quarter. Customer deposits increased $257.7 million from September 30, 2009 Total customer deposits (core deposits and customer time deposits) were $2.3 billion at September 30, 2010, and increased a robust $86.0 million or 4% (15% annualized) over levels reported at June 30, 2010.The linked-quarter increase in deposits was primarily in core deposits and included marked growth in money market and interest-bearing DDA accounts.Core deposits (non-CD) represent a strong 70% of total customer deposits. Customer deposits increased $257.7 million, or 12%, over balances at September 30, 2009.Nearly all (92%) of this growth was in core deposit accounts, continuing the shift to lower-cost, more liquid deposit accounts. As a result of the success in growing deposits, the loan to total customer funding (excluding brokered CDs) ratio at September 30, 2010 was 103%, a significant improvement from 119% on the same date in 2009 and a recent high of 141% during the first quarter of 2008. 4 The following table summarizes current customer deposit balances and composition compared to prior periods. At At At (Dollars in thousands) September 30, 2010 June 30, 2010 September 30, 2009 Noninterest demand $ 19
